DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments1
103
Newly added Language
With respect to the newly added language Jamsrandorj teaches:
and including a plurality of microservice for instances of a plurality of microservices (Fig. 4-2 Items AI-1 et seq.; p. 33 “represent [a plurality of] microservices”) (Examiner is taking instance under BRI in view of Spec. such as PGPUB 0116-0018 et seq. Accordingly, instance is taken as a plurality or clone of services.); and
Alternatively or jointly in view of claim construction, Eloy teaches:
[creating and destroying multiple instances of microservices] (0014 “multiple instances”) 
including a plurality of microservice information for instances (0014 “multiple instances of…microservices 32”) (Assuming arguendo, the language of “instance” is taken more narrow, the language in Eloy teaches the purported term of art.) of a plurality of microservices…
For claims 3 and 16 Eloy teaches: 
includes a location of the instance of the first microservice (Fig. 1 Items 54a’s and 54b’s; 0016 “URL”, 0017-0019).
Applicant’s Arguments for Independent Claims
Applicant submits “Jamsrandorj is completely silent with regard to determining of microservice information by querying a microservice database based on the microservice request, wherein the microservice information is based on an instance of a first microservice…a plurality of microservice information for instances of a plurality of microservices….” (Rm. at 11 (emphasis in original.))
Please see mapping above. 
Applicant’s Arguments for Dependent Claims 3 et seq.
Examiner does not agree with Applicant’s construction. For example, and as consistent with the interview summary, see Examiner Interview Summary (03/22/2021) at third section, the Examiner is not reading claim limitations from the Spec. into the claims. The instant claim 3 is broad and does not mention a database with respect to “location”. Therefore, location is constructed broadly. In a supplement statement under 1.133(b) (04/13/2021), Applicant does not dispute Examiner’s recordation on (03/22/2021) with respect to location information being only associated with a database. Accordingly, the Examiner will not read claim limitations from the Spec. into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant submits: “the Office Action [does not] establish[] any relationship” with the Jamsrandorj and Ginter with respect to Shieh. (Rm. at 13.) Please see motivation statement previously cited:
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jamsrandorj-Ginter-Eloy, which are flexible computing systems for microservices (see for example Jamrandorj at p. 32 (“[T]heir microservices have different purposes and functionalities.”)), with the microservices network of Shieh (col. 1 ll. 59-67) in order to “enhance the security within a microsegmented data center.” (Sheih at col. 11 ll. 15-24.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-9, 11, 13-14, 17, 19, and 21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Jamsrandorj et al. (Decentralized Access Control) (“Jamsrandorj”) in view of Ginter et al. (US5892900) (“Ginter”).
Regarding claims 1 and 11 Jamsrandorj teaches:
receiving a microservice request (p. 42 Fig. 4-9 “<<request access…>>”) via an interface (HTTP methods) (pp. 27-28 “Uniform Interface: describe the uniform interface as such HTTP methods”), the microservice request being related to a first microservice (p. 42 Fig. 4-9 “<<request access…>>”);
determining the microservice information (access information) by querying a microservice database (p. 21 “Blockchain is append-only database….”, p. 38 Item in Fig. “<<create microservice>>” & “Blochchain [sic] node <<datastorage>”, p. 42 Fig. 4-9 Item “Blockchain <<datastorage>>” & “<<access information>>”) based on the microservice request (p. 42 Fig. 4-9 Items “<<request access…>>”), via at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), the microservice information being based on an instance of the first microservice (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User) and the micro-service database (p. 21 “Blockchain is append-only database….”) being stored in a distributed ledger (Blockchain Node & Blockchain other nodes) (p. 1 “a distributed and decentralized public ledger”, p. 20 “distributed ledger”) and including a plurality of microservice information for instances of a plurality of microservices (Fig. 4-2 Items AI-1 et seq.; p. 33 “represent [a plurality of] microservices”); and
providing [status] via the interface (HTTP methods) (pp. 27-28 “Uniform Interface: describe the uniform interface as such HTTP methods”, p. 42 “Since microservices are HTTP-based services” & Fig. 4-9 Item <<return HTTP status>>).
Jamsrandorj does not teach:
[providing] the [audit] information [from a VDE node]…
Ginter teaches:
[providing] the [audit] information [from a VDE node] (Fig. 41c Items 600(C), 1000(C), & 1464; col. 177 “This flexibility is supported [with] method cores[.]”, col. 186 ll. 21-34 “AUDIT method” & ll. 34-59 “requested an audit”) (Ginter teaches VDE notes that work in conjunction with METHODS, see FIG. 41c Item 1000C. Each of the methods may be, in a flexible manner, billing, metering, controls, and etc., see, e.g., col. 93 ll. 15-25. Therefore, one skilled in the art would appreciate that the auditing methods and the like may all be used cooperatively, see Figs. 45-49 et seq. Accordingly, one skilled in the art would appreciate that Ginter allows for the tracking of “costs for content [using] information gathering,” see col. 2 ll. 1-13) …

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to solve problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”) and to manage the costs associated with offers electronic services through billing, metering, and the like. (Ginter at col. 2 ll. 1-9.)

Regarding claim 2 Jamsrandorj teaches:
wherein the microservice request includes an identifier of the first microservice (p. 42 Fig. 4-9 Item “<<request access by shareid…>>”).

Regarding claim 17 Jamsrandorj teaches:
…transferring an amount of cryptocurrency [from a first person on the blockchain to a second person on the blockchain] (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), the first account being related with an accessing entity (p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User) issuing the microservice request (p. 42 Fig. 4-9 “<<request access…>>”) and the second account (p. 31 Fig. 4-1 Items (A) & “Grant access”) being related with at least one of a microservice entity operating the first microservice (p. 30 “Each organization manages its own microservices….”, p. 33 Fig. 4-2 Item for example “University of Toronto” with “AI-1”) and the instance of the first microservice (p. 30 “Each organization manages its own microservices…,” p. 32 “Each university could expose….”, p. 42 “organization[] which provides the service”).
Jamsrandorj does not teach:
[transferring an amount of funds] from a first account to a second account….
Ginter teaches:
[transferring an amount of funds] from a first account (distributor) to a second account (creator) (col. 180 ll. “The Budget method [is used] to transfer funds[.]”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Regarding claim 4 Jamsrandorj teaches:
wherein the microservice request includes authentication information, the method further comprising (p. 42 Fig. 4-9 Item “<<request access by…token[] and signed token>>”):
determining at least one of an authorization (p. 12 Item (2) of “Resource Server” for “access tokens”, p. 13 Fig. 3-2 Item (5), p. 13 Item (E), p. 42 Fig. 4-9 Item “<<verify signed token>>”) to access the first microservice (p. 42 Fig. 4-9 “<<request access…>>”) and the instance of the first microservice (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User) based on the authentication information (p. 42 Fig. 4-9 Item “<<request access by…token[] and signed token>>”), via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), wherein the providing of the microservice information is executed only upon the determining resulting in a positive authorization (p. 12 Item (2) of “Resource Server” for “access tokens”, p. 13 Fig. 3-2 Item (5), p. 13 Item (E), p. 42 Fig. 4-9 Item “<<verify signed token>>”).

Regarding claim 19 Jamsrandorj teaches:
further comprising: transferring an amount of cryptocurrency [from a first person on the blockchain to a second person on the blockchain] (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), the first account being related with an accessing entity (p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User)  issuing the microservice request (p. 42 Fig. 4-9 “<<request access…>>”) and the second account (p. 31 Fig. 4-1 Items (A) & “Grant access”) being related with at least one of a microservice entity operating the first microservice and the instance of the first micro- service (p. 30 “Each organization manages its own microservices….”, p. 33 Fig. 4-2 Item for example “University of Toronto” with “AI-1”).
Jamsrandorj does not teach:
[transferring an amount of funds] from a first account to a second account….
Ginter teaches:
[transferring an amount of funds] from a first account (distributor) to a second account (creator) (col. 180 ll. “The Budget method [is used] to transfer funds[.]”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Regarding claim 6 Jamsrandorj teaches:
further comprising: transferring an amount of cryptocurrency [from a first person on the blockchain to a second person on the blockchain] (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), the first account being related with an accessing entity (p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User)  issuing the microservice request (p. 42 Fig. 4-9 “<<request access…>>”) and the second account (p. 31 Fig. 4-1 Items (A) & “Grant access”) being related with at least one of a microservice entity operating the first microservice and the instance of the first micro-service (p. 30 “Each organization manages its own microservices….”, p. 33 Fig. 4-2 Item for example “University of Toronto” with “AI-1”).
Jamsrandorj does not teach:
[transferring an amount of funds] from a first account to a second account….
Ginter teaches:
[transferring an amount of funds] from a first account (distributor) to a second account (creator) (col. 180 ll. “The Budget method [is used] to transfer funds[.]”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Regarding claim 7 Jamsrandorj teaches:
where the transferring of the amount of cryptocurrency is executed (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via a smart contract (p. 24 “Smart contracts are…extension of blockchain”).

Regarding claim 8 Jamsrandorj teaches:
based on the microservice request (p. 42 Fig. 4-9 “<<request access…>>”), via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User).
Jamsrandorj does not teach:
determining the first account [based on an AUDIT]…
Ginter teaches:
determining the first account [based on an AUDIT] (col. 187 ll. 11-36 for example “user’s bank account”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Regarding claim 21 Jamsrandorj teaches:
wherein the distributed ledger includes at least one of a blockchain, a blocktree and a tangle (p. 21 “Blockchain is append-only database….”).

Regarding claim 9 Jamsrandorj teaches:
wherein the distributed ledger includes at least one of a blockchain, a blocktree or a tangle (p. 21 “Blockchain is append-only database….”).

Regarding claim 13 Jamsrandorj teaches:
A non-transitory computer program product storing program elements to induce a server to carry out the method for providing microservice information of claim 1 (p. 54 “host the Multichain blockchain node”), when the program elements are loaded into a first memory of the server (p. 56 Table 5-2).

Regarding claim 14 Jamsrandorj teaches:
A non-transitory computer-readable medium storing program elements, readable and executable by a server, to perform the method of claim 1 (p. 54 “host the Multichain blockchain node”), when the program elements are executed by the server (p. 56 Table 5-2).

Claims 3, 16, and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Jamsrandorj and Ginter in view of Shieh et al. (US9467476) (“Shieh”).
Regarding claim 16 Jamsrandorj teaches:
wherein the microservice information (p. 42 Fig. 4-9 Item <<access information>>”) 
Neither Jamsrandorj nor Ginter teach:
includes a location of the instance of the first microservice.
Sheih teaches:
includes a location of the instance of the first microservice (Fig. 1 Items 128 “Director Module” in “Server Host” & 136, 138, and 140 “Enforcement Point”, Fig. 4 Item 402; col. 3 ll. 14-24 “The director module can [] instantiate…enforcement points […] [which] intercept and measure traffic at locations[.]”, col. 8 ll. 60-64 “determine location”; Claim 3).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jamsrandorj-Ginter, which are flexible computing systems for microservices (see for example Jamrandorj at p. 32 (“[T]heir microservices have different purposes and functionalities.”)), with the microservices network of Shieh (col. 1 ll. 59-67) in order to “enhance the security within a microsegmented data center.” (Sheih at col. 11 ll. 15-24.)

Regarding claim 3 Jamsrandorj teaches:
wherein the microservice information (p. 42 Fig. 4-9 Item <<access information>>”) 
Neither Jamsrandorj nor Ginter teach:
includes a location of the instance of the first microservice.
Sheih teaches:
includes a location of the instance of the first microservice (Fig. 1 Items 128 “Director Module” in “Server Host” & 136, 138, and 140 “Enforcement Point”, Fig. 4 Item 402; col. 3 ll. 14-24 “The director module can [] instantiate…enforcement points […] [which] intercept and measure traffic at locations[.]”, col. 8 ll. 60-64 “determine location”, Claim 3).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jamsrandorj-Ginter, which is a flexible computing systems for microservices (see for example Jamrandorj at p. 32 (“[T]heir microservices have different purposes and functionalities.”)), with the microservices network of Shieh (col. 1 ll. 59-67) in order to “enhance the security within a microsegmented data center.” (Sheih at col. 11 ll. 15-24.)

Regarding claim 18 Jamsrandorj teaches:
transferring an amount of cryptocurrency [from a first person on the blockchain to a second person on the blockchain] (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via the at least one processor (p. 14 “Peer-To-Peer”), the first account being related with an accessing entity (p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User) issuing the microservice request (p. 42 Fig. 4-9 “<<request access…>>”) and the second account (p. 31 Fig. 4-1 Items (A) & “Grant access”) being related with at least one of a microservice entity operating the first microservice (p. 30 “Each organization manages its own microservices….”, p. 33 Fig. 4-2 Item for example “University of Toronto” with “AI-1”) and the instance of the first microservice (p. 30 “Each organization manages its own microservices…,” p. 32 “Each university could expose….”, p. 42 “organization[] which provides the service”).
Jamsrandorj does not teach:
[transferring an amount of funds] from a first account to a second account….
Ginter teaches:
[transferring an amount of funds] from a first account (distributor) to a second account (creator) (col. 180 ll. “The Budget method [is used] to transfer funds[.]”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Claims 5, 20, and 22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Jamsrandorj and Ginter in view of Pai et al. (US20160112470A1) (“Pai”).
Regarding claim 5 Jamsrandorj teaches:
receiving at least one of a registration request (p. 36 Section (i) “decides whether access is allowed or disallowed […] b. Granting access right” p. 36 “access control system registers the microservices”, p. 39 Fig. 4-6 “granting and transferring”, p. 40 “grants access rights”) and a deregistration request (p. 36 Section (i) “d. Revoking access rights(s) [sic]”) related to at least one of a second microservice and an instance of a second microservice (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), via the interface (pp. 27-28 “Uniform Interface: describe the uniform interface as such HTTP methods”); and
documenting, via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), at least one of
at least one of a registration (p. 36 Section (i) “decides whether access is allowed or disallowed […] b. Granting access right” p. 36 “access control system registers the microservices”, p. 39 Fig. 4-6 “granting and transferring”, p. 40 “grants access rights”)…of the second microservice, and
the instance of the second microservice in the distributed ledger (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User).
Neither Jamsrandorj nor Ginter teach:
[documenting] a deregistration…
Pai teaches:
[documenting] a deregistration (0046-0047)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Jamsrandorj-Ginter (see for example Jamsrandorj’s “Access control application” at p. 36) with the “flexible registration framework” of Pai (0046) in order manage access control. (Jamsrandorj at p. 3.)

Regarding claim 20 Jamsrandorj teaches:
transferring an amount of cryptocurrency [from a first person on the blockchain to a second person on the blockchain] (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), the first account being related with an accessing entity (p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User) issuing the microservice request (p. 42 Fig. 4-9 “<<request access…>>”) and the second account being related (p. 31 Fig. 4-1 Items (A) & “Grant access”) with at least one of a microservice entity (p. 30 “Each organization manages its own microservices….”, p. 33 Fig. 4-2 Item for example “University of Toronto” with “AI-1”) operating the first microservice and the instance of the first micro- service (p. 30 “Each organization manages its own microservices…,” p. 32 “Each university could expose….”, p. 42 “organization[] which provides the service”).
Jamsrandorj does not teach:
[transferring an amount of funds] from a first account to a second account….
Ginter teaches:
[transferring an amount of funds] from a first account (distributor) to a second account (creator) (col. 180 ll. “The Budget method [is used] to transfer funds[.]”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Regarding claim 22 Jamsrandorj teaches:
wherein the distributed ledger includes at least one of a blockchain, a blocktree and a tangle (p. 21 “Blockchain is append-only database….”).

In the alternative, claims 1, 2, 4, 6-9, 11, 13-14, 17, 19, and 21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Jamsrandorj et al. (Decentralized Access Control) (“Jamsrandorj”) in view of Ginter et al. (US5892900) (“Ginter”) in view of Eloy et al. (US20200389517A1) (“Eloy”).
Regarding claims 1 and 11 Jamsrandorj teaches:
receiving a microservice request (p. 42 Fig. 4-9 “<<request access…>>”) via an interface (HTTP methods) (pp. 27-28 “Uniform Interface: describe the uniform interface as such HTTP methods”), the microservice request being related to a first microservice (p. 42 Fig. 4-9 “<<request access…>>”);
determining the microservice information (access information) by querying a microservice database (p. 21 “Blockchain is append-only database….”, p. 38 Item in Fig. “<<create microservice>>” & “Blochchain [sic] node <<datastorage>”, p. 42 Fig. 4-9 Item “Blockchain <<datastorage>>” & “<<access information>>”) based on the microservice request (p. 42 Fig. 4-9 Items “<<request access…>>”), via at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), the microservice information being based on an instance of the first microservice (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User) and the micro-service database (p. 21 “Blockchain is append-only database….”) being stored in a distributed ledger (Blockchain Node & Blockchain other nodes) (p. 1 “a distributed and decentralized public ledger”, p. 20 “distributed ledger”) and including a plurality of microservice information for instances of a plurality of microservices (Fig. 4-2 Items AI-1 et seq.; p. 33 “represent [a plurality of] microservices”); and
providing [status] via the interface (HTTP methods) (pp. 27-28 “Uniform Interface: describe the uniform interface as such HTTP methods”, p. 42 “Since microservices are HTTP-based services” & Fig. 4-9 Item <<return HTTP status>>).
Jamsrandorj does not teach:
[providing] the [audit] information [from a VDE node]…
Ginter teaches:
[providing] the [audit] information [from a VDE node] (Fig. 41c Items 600(C), 1000(C), & 1464; col. 177 “This flexibility is supported [with] method cores[.]”, col. 186 ll. 21-34 “AUDIT method” & ll. 34-59 “requested an audit”)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to solve problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”) and to manage the costs associated with offers electronic services through billing, metering, and the like. (Ginter at col. 2 ll. 1-9.)

Although Jamsrandorj and Ginter sufficient in terms of art, Eloy additionally teaches:
[creating and destroying multiple instances of microservices] (0014 “multiple instances”) 
[requests via HTTP] (Fig. 1 Items 54) [for monitoring web applications associated with microservices] (0022) including a plurality of microservice information (0023 for example “status codes”, 0024-0025, 0029) for instances of a plurality of microservices (0014 “multiple instances of…microservices 32”, 0031 “each microservice”)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined flexible frame work of Ginter-Jamsrandorj with the multiple instances of Eloy in order to manage “demand on different nodes (servers) of the network system 20 based on user demand”. (Jamsrandorj at 0014.)

Regarding claim 2 Jamsrandorj teaches:
wherein the microservice request includes an identifier of the first microservice (p. 42 Fig. 4-9 Item “<<request access by shareid…>>”).

Regarding claim 17 Jamsrandorj teaches:
…transferring an amount of cryptocurrency [from a first person on the blockchain to a second person on the blockchain] (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), the first account being related with an accessing entity (p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User) issuing the microservice request (p. 42 Fig. 4-9 “<<request access…>>”) and the second account (p. 31 Fig. 4-1 Items (A) & “Grant access”) being related with at least one of a microservice entity operating the first microservice (p. 30 “Each organization manages its own microservices….”, p. 33 Fig. 4-2 Item for example “University of Toronto” with “AI-1”) and the instance of the first microservice (p. 30 “Each organization manages its own microservices…,” p. 32 “Each university could expose….”, p. 42 “organization[] which provides the service”).
Jamsrandorj does not teach:
[transferring an amount of funds] from a first account to a second account….
Ginter teaches:
[transferring an amount of funds] from a first account (distributor) to a second account (creator) (col. 180 ll. “The Budget method [is used] to transfer funds[.]”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Regarding claim 4 Jamsrandorj teaches:
wherein the microservice request includes authentication information, the method further comprising (p. 42 Fig. 4-9 Item “<<request access by…token[] and signed token>>”):
determining at least one of an authorization (p. 12 Item (2) of “Resource Server” for “access tokens”, p. 13 Fig. 3-2 Item (5), p. 13 Item (E), p. 42 Fig. 4-9 Item “<<verify signed token>>”) to access the first microservice (p. 42 Fig. 4-9 “<<request access…>>”) and the instance of the first microservice (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User) based on the authentication information (p. 42 Fig. 4-9 Item “<<request access by…token[] and signed token>>”), via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), wherein the providing of the microservice information is executed only upon the determining resulting in a positive authorization (p. 12 Item (2) of “Resource Server” for “access tokens”, p. 13 Fig. 3-2 Item (5), p. 13 Item (E), p. 42 Fig. 4-9 Item “<<verify signed token>>”).

Regarding claim 19 Jamsrandorj teaches:
further comprising: transferring an amount of cryptocurrency [from a first person on the blockchain to a second person on the blockchain] (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), the first account being related with an accessing entity (p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User)  issuing the microservice request (p. 42 Fig. 4-9 “<<request access…>>”) and the second account (p. 31 Fig. 4-1 Items (A) & “Grant access”) being related with at least one of a microservice entity operating the first microservice and the instance of the first micro- service (p. 30 “Each organization manages its own microservices….”, p. 33 Fig. 4-2 Item for example “University of Toronto” with “AI-1”).
Jamsrandorj does not teach:
[transferring an amount of funds] from a first account to a second account….
Ginter teaches:
[transferring an amount of funds] from a first account (distributor) to a second account (creator) (col. 180 ll. “The Budget method [is used] to transfer funds[.]”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Regarding claim 6 Jamsrandorj teaches:
further comprising: transferring an amount of cryptocurrency [from a first person on the blockchain to a second person on the blockchain] (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), the first account being related with an accessing entity (p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User)  issuing the microservice request (p. 42 Fig. 4-9 “<<request access…>>”) and the second account (p. 31 Fig. 4-1 Items (A) & “Grant access”) being related with at least one of a microservice entity operating the first microservice and the instance of the first micro-service (p. 30 “Each organization manages its own microservices….”, p. 33 Fig. 4-2 Item for example “University of Toronto” with “AI-1”).
Jamsrandorj does not teach:
[transferring an amount of funds] from a first account to a second account….
Ginter teaches:
[transferring an amount of funds] from a first account (distributor) to a second account (creator) (col. 180 ll. “The Budget method [is used] to transfer funds[.]”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Regarding claim 7 Jamsrandorj teaches:
where the transferring of the amount of cryptocurrency is executed (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via a smart contract (p. 24 “Smart contracts are…extension of blockchain”).

Regarding claim 8 Jamsrandorj teaches:
based on the microservice request (p. 42 Fig. 4-9 “<<request access…>>”), via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User).
Jamsrandorj does not teach:
determining the first account [based on an AUDIT]…
Ginter teaches:
determining the first account [based on an AUDIT] (col. 187 ll. 11-36 for example “user’s bank account”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Regarding claim 21 Jamsrandorj teaches:
wherein the distributed ledger includes at least one of a blockchain, a blocktree and a tangle (p. 21 “Blockchain is append-only database….”).

Regarding claim 9 Jamsrandorj teaches:
wherein the distributed ledger includes at least one of a blockchain, a blocktree or a tangle (p. 21 “Blockchain is append-only database….”).

Regarding claim 13 Jamsrandorj teaches:
A non-transitory computer program product storing program elements to induce a server to carry out the method for providing microservice information of claim 1 (p. 54 “host the Multichain blockchain node”), when the program elements are loaded into a first memory of the server (p. 56 Table 5-2).

Regarding claim 14 Jamsrandorj teaches:
A non-transitory computer-readable medium storing program elements, readable and executable by a server, to perform the method of claim 1 (p. 54 “host the Multichain blockchain node”), when the program elements are executed by the server (p. 56 Table 5-2).

Claims 3, 16, and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Jamsrandorj, Ginter, and Eloy in view of Shieh et al. (US9467476) (“Shieh”).
Regarding claim 16 Jamsrandorj teaches:
wherein the microservice information (p. 42 Fig. 4-9 Item <<access information>>”) 
Neither Jamsrandorj nor Ginter teach:
includes a location of the instance of the first microservice.
Eloy teaches:
includes a location of the instance of the first microservice (Fig. 1 Items 54a’s and 54b’s; 0016 “URL”, 0017-0019, 0031 “each microservice corresponding to an HTTP URL”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined flexible frame work of Ginter-Jamsrandorj with the multiple instances of Eloy in order to manage “demand on different nodes (servers) of the network system 20 based on user demand”. (Jamsrandorj at 0014.)

Although, Jamsrandorj, Ginter, and Eloy are sufficient in terms of art, Sheih teaches:
includes a location of the instance of the first microservice (Fig. 1 Items 128 “Director Module” in “Server Host” & 136, 138, and 140 “Enforcement Point”, Fig. 4 Item 402; col. 3 ll. 14-24 “The director module can [] instantiate…enforcement points […] [which] intercept and measure traffic at locations[.]”, col. 8 ll. 60-64 “determine location”; Claim 3).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jamsrandorj-Ginter-Eloy, which are flexible computing systems for microservices (see for example Jamrandorj at p. 32 (“[T]heir microservices have different purposes and functionalities.”)), with the microservices network of Shieh (col. 1 ll. 59-67) in order to “enhance the security within a microsegmented data center.” (Sheih at col. 11 ll. 15-24.)

Regarding claim 3 Jamsrandorj teaches:
wherein the microservice information (p. 42 Fig. 4-9 Item <<access information>>”) 
Neither Jamsrandorj nor Ginter teach:
includes a location of the instance of the first microservice.
Eloy teaches:
includes a location of the instance of the first microservice (Fig. 1 Items 54a’s and 54b’s; 0016 “URL”, 0017-0019).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined flexible frame work of Ginter-Jamsrandorj with the multiple instances of Eloy in order to manage “demand on different nodes (servers) of the network system 20 based on user demand”. (Jamsrandorj at 0014.)

Sheih teaches:
includes a location of the instance of the first microservice (Fig. 1 Items 128 “Director Module” in “Server Host” & 136, 138, and 140 “Enforcement Point”, Fig. 4 Item 402; col. 3 ll. 14-24 “The director module can [] instantiate…enforcement points […] [which] intercept and measure traffic at locations[.]”, col. 8 ll. 60-64 “determine location”, Claim 3).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jamsrandorj-Ginter, which is a flexible computing systems for microservices (see for example Jamrandorj at p. 32 (“[T]heir microservices have different purposes and functionalities.”)), with the microservices network of Shieh (col. 1 ll. 59-67) in order to “enhance the security within a microsegmented data center.” (Sheih at col. 11 ll. 15-24.)

Regarding claim 18 Jamsrandorj teaches:
transferring an amount of cryptocurrency [from a first person on the blockchain to a second person on the blockchain] (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via the at least one processor (p. 14 “Peer-To-Peer”), the first account being related with an accessing entity (p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User) issuing the microservice request (p. 42 Fig. 4-9 “<<request access…>>”) and the second account (p. 31 Fig. 4-1 Items (A) & “Grant access”) being related with at least one of a microservice entity operating the first microservice (p. 30 “Each organization manages its own microservices….”, p. 33 Fig. 4-2 Item for example “University of Toronto” with “AI-1”) and the instance of the first microservice (p. 30 “Each organization manages its own microservices…,” p. 32 “Each university could expose….”, p. 42 “organization[] which provides the service”).
Jamsrandorj does not teach:
[transferring an amount of funds] from a first account to a second account….
Ginter teaches:
[transferring an amount of funds] from a first account (distributor) to a second account (creator) (col. 180 ll. “The Budget method [is used] to transfer funds[.]”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Claims 5, 20, and 22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Jamsrandorj, Ginter, and Eloy in view of Pai et al. (US20160112470A1) (“Pai”).
Regarding claim 5 Jamsrandorj teaches:
receiving at least one of a registration request (p. 36 Section (i) “decides whether access is allowed or disallowed […] b. Granting access right” p. 36 “access control system registers the microservices”, p. 39 Fig. 4-6 “granting and transferring”, p. 40 “grants access rights”) and a deregistration request (p. 36 Section (i) “d. Revoking access rights(s) [sic]”) related to at least one of a second microservice and an instance of a second microservice (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), via the interface (pp. 27-28 “Uniform Interface: describe the uniform interface as such HTTP methods”); and
documenting, via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), at least one of
at least one of a registration (p. 36 Section (i) “decides whether access is allowed or disallowed […] b. Granting access right” p. 36 “access control system registers the microservices”, p. 39 Fig. 4-6 “granting and transferring”, p. 40 “grants access rights”)…of the second microservice, and
the instance of the second microservice in the distributed ledger (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User).
Neither Jamsrandorj, Ginter, nor Eloy teach:
[documenting] a deregistration…
Pai teaches:
[documenting] a deregistration (0046-0047)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Jamsrandorj-Ginter-Eloy (see for example Jamsrandorj’s “Access control application” at p. 36) with the “flexible registration framework” of Pai (0046) in order manage access control. (Jamsrandorj at p. 3.)

Regarding claim 20 Jamsrandorj teaches:
transferring an amount of cryptocurrency [from a first person on the blockchain to a second person on the blockchain] (p. 15 Section 3.2.2 “send and receive bitcoins [with Bitcoin]”) via the at least one processor (p. 30 “result in decentralized access control system”, p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User), the first account being related with an accessing entity (p. 31 Fig 4-1 Items (B) & “Access to Services” from (B), p. 33 Fig. 4-2 Item for example “Student Alice”, p. 42 User) issuing the microservice request (p. 42 Fig. 4-9 “<<request access…>>”) and the second account being related (p. 31 Fig. 4-1 Items (A) & “Grant access”) with at least one of a microservice entity (p. 30 “Each organization manages its own microservices….”, p. 33 Fig. 4-2 Item for example “University of Toronto” with “AI-1”) operating the first microservice and the instance of the first micro- service (p. 30 “Each organization manages its own microservices…,” p. 32 “Each university could expose….”, p. 42 “organization[] which provides the service”).
Jamsrandorj does not teach:
[transferring an amount of funds] from a first account to a second account….
Ginter teaches:
[transferring an amount of funds] from a first account (distributor) to a second account (creator) (col. 180 ll. “The Budget method [is used] to transfer funds[.]”)….

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the microservice-blockchain teachings of Jamsrandorj (e.g. p. 35 Fig. 4-3) which is a “flexibl[e]” framework (p. 43) with the METHODs of Ginter (col. 177 ll. 15-45) which provide “flexibility” (col. 177 1-15) in order to problems associated with access within distributed computing. Jamsrandorj at p. 3 (“This dynamic [] environment requires suitable access control systems[.]”).

Regarding claim 22 Jamsrandorj teaches:
wherein the distributed ledger includes at least one of a blockchain, a blocktree and a tangle (p. 21 “Blockchain is append-only database….”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US20160112475A1 Lawson (directed towards microservices)
US20170264493A1 Cencini (directed towards rack computing with some microservice discussion)
US20170111175A1 Oberhauser (directed towards distributed ledger with an alternative embodiment of microservices)
US20180204191A1 Wilson (directed towards metadata stored on blockchain)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Remarks (03/19/2021) are herein referred to as “Rm.”